COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

GALE C. HUTCHINSON, JR.,                        §
                                                                  No. 08-15-00140-CV
                              Appellant,        §
                                                                    Appeal from the
v.                                              §
                                                                  191st District Court
FARMERS INSURANCE, FREDIE J.                    §
WORTHEY A/K/A FRED J.                                           of Dallas County, Texas
WORTHEY, FRED WORTHEY                           §
INSURANCE AGENCY, JUSTIN                                          (TC# DC-14-07429)
JAMES WORTHEY, WIA AND                          §
ASSOCIATES, LLC, BRENDA
WORTHEY, AND LISA SMITH,                        §

                             Appellees.         §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 13TH DAY OF MAY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.